Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Shirai (US 2017/0343768).

Regarding claim 1, Shirai discloses a driving apparatus attachable to and detachable from a lens apparatus (see Fig 1), including a zoom lens unit configured to change a focal length and an operation ring configured to be rotated to move the zoom lens unit (see Fig 2; Para [0046]; zoom lens moves up and down optical axis direction to change focal length; zoom ring may be used to move lens), the driving apparatus comprising: a controller configured to perform control of a velocity at which the operating ring is rotated, based on a designated velocity (see Fig 2; Para [0108]; lens control unit 36 performs control of driving speed); and a detector configured to detect a detected member on the operation ring (see Fig 2; Para [0116]; encoder 332 detects the position of the focus lens and generates lens position data), wherein the detector is configured to detect the detected member having a structure to provide information on which of a first end region, a second end region, and an intermediate region between the first end region and the second end region where the zoom lens unit is located (see Fig 2; Para [0116]; focus lens encoder detects position of focus lens 33 and generates data from result; the drivable range ), and output the information, and wherein the controller is configured to perform the control based on the output information from the detector (see Fig 2; Para [0055-0057]; lens control unit controls the performance of lens unit depending on position of lens unit).
Regarding claim 2, Shirai discloses the driving apparatus according to claim 1 (see Fig 2), wherein the controller is configured to perform the control at the designated velocity, based on the output information indicating the intermediate region (see Fig 8; Para [0085-0087]; controller drives focus lens at a constant velocity in a scan driving region), and wherein the controller is configured to perform the control at a velocity whose magnitude is lower than that of the designated velocity, based on the output information indicating the first end region or the second end region (see Fig 8; Para [0085-0087]; at an initial driving region or at an in focus driving region velocity is lowered to zero which is lower than that of the designated velocity).
Regarding claim 3, Shirai discloses the driving apparatus according to claim 1 (see Fig 2), wherein the controller is configured to perform the control at the designated velocity in a case where the output indicates the first end region and the designated velocity has a first direction toward the intermediate region (see Fig 8; Para [0085-0087]; in the case focus lens is in a first region, region to the right of the dotted centerline, and wherein lens is moving towards a center, the focus lens moves at a designated velocity), and the controller is configured to perform the control at a velocity whose magnitude is lower than that of the designated velocity in a case where the output indicates the first end region and the designated velocity has a second direction opposite to the first direction (see Fig 8; Para [0085-0087]; in the case focus lens is in a first region, region to the right of the dotted centerline, and wherein lens is moving away from a center, the focus lens moves at a velocity which then goes to zero), and wherein the controller is configured to perform the control at the designated velocity in a case where the output indicates the second end region and the designated velocity has a third direction, toward the intermediate region (see Fig 8; Para [0085-0087]; in the case focus lens is in a second region, region to the left of the dotted centerline, and wherein lens is moving towards a center, the focus lens moves at a designated velocity) and the controller is configured to perform the control at a velocity whose magnitude is lower than that of the designated velocity in a case where the output indicates the second end region and the designated velocity has a fourth direction opposite to the third direction (see Fig 8; Para [0085-0087]; in the case focus lens is in a second region, region to the left of the dotted centerline, and wherein lens is moving away from a center, the focus lens moves at a velocity which goes to zero).
Regarding claim 4, Shirai discloses the driving apparatus according to claim 2 (see Fig 2), wherein the magnitude lower than that of the designated velocity is zero (see Fig 8; Para [0085-0087]; focus lens stops at end of initial drive and at beginning of in-focus drive).
Regarding claim 5, Shirai discloses the driving apparatus according to claim 1 (see Fig 2), wherein the first end region includes a first stop region, and a first deceleration region closer to the intermediate region than the first stop region (see Fig 8; Para [0085-0087]; first end region, denoted as region to the right of dotted centerline which includes a stop region a deceleration region closer to centerline), wherein the second end region includes a second stop region, and a second deceleration region closer to the intermediate region than the second stop region (see Fig 8; Para [0085-0087]; second end region, denoted as region to the left of the dotted centerline which includes a stop region and a deceleration region closer to the centerline), wherein the controller is configured to perform the control at the designated velocity in a case where the output indicates the first deceleration region and the designated velocity has a first direction toward the intermediate region (see Fig 8; Para [0085-0087]; when in a first region and with a velocity towards the centerline designated velocity is used), and the controller is configured to perform the control at a velocity whose magnitude is lower than that of the designated velocity in a case where the output indicates the first deceleration region and the designated velocity has a second direction opposite to the first direction (see Fig 8; Para [0085-0087]; when in a first region and with a velocity away from the centerline designated velocity goes to zero as lens decelerates), wherein the controller is configured to perform the control at the designated velocity in a case where the output indicates the first stop region and the designated velocity has the first direction (see Fig 8; Para [0085-0087]; when in a first stop region, region where position is constant, and velocity is towards a centerline direction controller is configured to accelerate lens towards centerline), and the controller is configured to perform the control to stop the operation ring in a case where the output indicates the first stop region and the designated velocity has the second direction (see Fig 8; Para [0085-0087]; when in a first stop region and with a velocity away from the centerline, designated velocity is zero as lens position remains constant), wherein the controller is configured to perform the control at the designated velocity in a case where the output indicates the second deceleration region and the designated velocity has a third direction toward the intermediate region (see Fig 8; Para [0085-0087]; when in a second region and with a velocity towards the centerline designated velocity is used), and the controller is configured to perform the control at a velocity whose magnitude is lower than that of the designated velocity in a case where the output indicates the second deceleration region and the designated velocity has a fourth direction opposite to the third direction (see Fig 8; Para [0085-0087]; when in a second deceleration region and with a velocity away from the centerline designated velocity goes to zero as lens decelerates), and wherein the controller is configured to perform the control at the designated velocity in a case where the output indicates the second stop region and the designated velocity has the third direction (see Fig 8; Para [0085-0087]; when in a second stop region, region where position is constant, and velocity is towards a centerline direction controller is configured to accelerate lens towards centerline), and the controller is configured to perform the control to stop the operation ring in a case where the output indicates the second stop region and the designated velocity has the fourth direction (see Fig 8; Para [0085-0087]; when in a second stop region and with a velocity away from the centerline, designated velocity is zero as lens position remains constant).
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Katsumata (US 2013/0050558).
Regarding claim 8, Katsumata discloses a lens apparatus (see Fig 2) which includes a zoom lens unit configured to change a focal length (see Fig 2; Para [0071]; lens barrel 53 can change focal length to focus on an object), and an operation ring configured to be rotated to move the zoom lens unit (see Fig 2; Para [0073]; cam ring 57 configured to be rotated to move the movable lens 55), and a driving apparatus is attachable to and detachable from, the driving apparatus causing the operation ring to be rotated based on a designated velocity (see Fig 2; Para [0076-0077]; cam ring rotated by second actuator 60, see Fig 9 lens barrel detachable from driving apparatus), the lens apparatus further comprising: a detected member provided with the operation ring, to be detected by a detector included in the driving apparatus, and having a structure to provide information on which of a first end region, a second end region, and an intermediate region between the first end region and the second end region where the zoom lens unit is located (see Figs 2 and 4; Para [0090-0092]; detection sensors in operating ring provide information as to what region of the zoom lens the movable lens is currently at; as seen in Fig 4, three regions of cam barrel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (US 2017/0343768) in view of Asano (US 9,167,149).
Regarding claim 6, Shirai discloses the driving apparatus according to claim 1. Shirai does not disclose wherein the detector includes a first detection device and a second detection device, and wherein a combination of detection results of the first detection device and the second detection device in a case where the output indicates the first end region is different from a combination of detection results of the first detection device and the second detection device in a case where the output indicates the second end region. Shirai and Asano are related because both disclose driving apparatuses for imaging systems. 
Asano discloses a driving apparatus (see Fig 1) wherein the detector includes a first detection device and a second detection device (see Fig 1; Col 4, lines 1-25; detector includes photo-interrupters 109 and 110), and wherein a combination of detection results of the first detection device and the second detection device in a case where the output indicates the first end region is different from a combination of detection results of the first detection device and the second detection device in a case where the output indicates the second end region (see Fig 1; Col 4, lines 1-25; photo-interrupters send detection results to microprocessor 111 determine if lens is in telephoto side or a wide-angle side).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Shirai with wherein the detector includes a first detection device and a second detection device, and wherein a combination of detection results of the first detection device and the second detection device in a case where the output indicates the first end region is different from a combination of detection results of the first detection device and the second detection device in a case where the output indicates the second end region of Asano for the purpose of improving the position detection system so as to adequately control the movement of the focus lens.
Regarding claim 7, Shirai in view of Asano discloses the driving apparatus according to claim 6 (Asano: see Fig 1), wherein each of the first detection device and the second detection device includes a photo-reflector (Asano: see Fig 1; Col 4, lines 1-25; photo-interrupters together with light shielding members 105b and 106b are photo-reflective units).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata (US 2013/0050558) in view of Noto (US 5,875,361).

Regarding claim 9, Katsumata discloses the lens apparatus according to claim 8. Katsumata does not disclose wherein the first end region, the second end region, and the intermediate region respectively include arcs having a common center and radii different from one another. Katsumata and Noto are related because both disclose lens apparatuses. 
Noto discloses a lens apparatus (see Fig 1) wherein the first end region, the second end region, and the intermediate region respectively include arcs having a common center and radii different from one another (see Fig 11; Cam gear 21’ has a first region between 45 and 85 an intermediate region between 85-305 and a second end region from 305-325 that all have different avg radii).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Katsumata with wherein the first end region, the second end region, and the intermediate region respectively include arcs having a common center and radii different from one another of Noto for the purpose of implementing a rotational system for improved determination of the location of lens units.
Regarding claim 10, Katsumata discloses the lens apparatus according to claim 8. Katsumata does not disclose wherein the first end region and the second end region respectively include arcs having a common center and a same radius, and the intermediate region includes an arc having the common center and a radius different from the same radius. Katsumata and Noto are related because both disclose lens apparatuses. 
Noto discloses a lens apparatus (see Fig 1) wherein the first end region and the second end region respectively include arcs having a common center and a same radius, and the intermediate region includes an arc having the common center and a radius different from the same radius (see Fig 10; Cam gear 21 has a first region between 45 and 205, an intermediate region between 205-285 and a second end region from 285-325, first and second regions have a similar avg radii and a common center and intermediate region has a bigger radius than both end regions).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Katsumata with wherein the first end region and the second end region respectively include arcs having a common center and a same radius, and the intermediate region includes an arc having the common center and a radius different from the same radius of Noto for the purpose of implementing a rotational system for improved determination of the location of lens units.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata (US 2013/0050558) in view of Aoshima (US 7,881,602)
Regarding claim 11, Katsumata discloses the lens apparatus according to claim 8. Katsumata does not disclose wherein the first end region and the second end region respectively include magnets having polarities different from each other. Katsumata and Aoshima are related because both disclose lens apparatuses. 
Aoshima discloses a lens apparatus (see Fig 1) wherein the first end region and the second end region respectively include magnets having polarities different from each other (see Fig 1; Col 4, lines 43-58; first end region has a magnet 1a that is S magnetized and second end region has a magnet 1j that is N magnetized).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Katsumata with wherein the first end region and the second end region respectively include magnets having polarities different from each other of Aoshima for the purpose of improving the accuracy of the driving mechanism of the lens units.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe (US 2018/0143396) discloses a lens apparatus with a controller controlling the speed of the movable lens in multiple regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.S./Examiner, Art Unit 2872   


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872